Citation Nr: 0510778	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  99-20 114	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right nephrectomy.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran's case was remanded for additional development in 
October 2003.  It is again before the Board for appellate 
review.


REMAND

The veteran's claim was originally styled as an application 
to reopen a claim for service connection for residuals of a 
right nephrectomy.  In July 2001, the Board denied the claim 
to reopen, finding that no new and material evidence was 
submitted.  

The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2002, 
the veteran's attorney and VA's General Counsel filed a joint 
motion to vacate the Board's July 2001 decision.  The joint 
motion sought return of the case to the Board for compliance 
with the duty to provide notice and duty to provide 
assistance under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The Court issued an order that 
vacated the Board's decision and remanded the case in October 
2002.

The Board issued a decision in October 2003 that found new 
and material evidence had been submitted and reopened the 
veteran's claim for service connection.  The Board was unable 
to grant the benefits sought on appeal without further 
development.  Accordingly, a remand was required in order to 
comply with the October 2002 Court order requiring compliance 
with the notice and duty-to-assist provisions of the VCAA.

The RO issued a VCAA notice letter in April 2004.  The letter 
provided notice regarding the information/evidence required 
from the veteran to substantiate his claim for a TDIU rating.  
Unfortunately, the letter did not address the service 
connection issue involving residuals of a right nephrectomy.  
As such, the April 2004 letter was inadequate.  The veteran 
must be given the required notices in regard to both issues 
on appeal.  Anything less would not be in compliance with the 
Court order.  Stegall v. West, 11 Vet. App. 268 (1998).

The October 2003 Board remand also requested that the veteran 
be afforded a VA examination for a two-fold purpose:  1) to 
provide an opinion as to whether the evidence clearly shows 
that the veteran's right kidney condition existed prior to 
service; if so, whether the right kidney condition worsened 
during service, to include as a result of treatment provided 
during service; and, if it is determined that the right 
kidney disorder did not exist prior to service, whether it 
first manifest itself during service; and 2) to provide an 
opinion as to the whether the veteran's service-connected 
disability pertaining to urethral strictures itself is such 
that it renders him unable to obtain or maintain 
substantially gainful employment.  

The veteran was provided an examination in April 2004.  
However, the examination was inadequate in that the opinion 
regarding the veteran's right kidney condition did not 
address the evidence of record other than the service medical 
records (SMRs).  Additionally, the examiner did not directly 
address the question of whether the evidence clearly showed 
that the kidney disorder for which the veteran was separated 
from service had existed prior to his military service.  Also 
the examination was conducted by a physician's assistant.  
Given the complexity of the medical question involved, 
evident in the way the April 2004 examiner merely recited 
what the evidence showed rather than addressing the 
implications raised by the evidence, the Board now believes 
that this issue requires the expertise of a physician who has 
experience with diseases of the kidney.  Accordingly, another 
examination is required.

The veteran served on active duty from November 1951 to March 
1952.  The veteran's November 1951 entrance examination noted 
a slightly symptomatic left varicocele.  The veteran gave a 
history of albuminuria in 1948.  This occurred twice with the 
latest episode in 1949.  The veteran also gave a history of 
painful urination with no hematuria.  He said that he had not 
been diagnosed with nephritis or other renal diseases.  His 
SMRs show that he was initially evaluated in January 1952 for 
complaints of recurrent pain and burning on urination.  The 
veteran was hospitalized for evaluation.  He was diagnosed 
with hydronephrosis of the right kidney.  The cause was said 
to be undetermined.  The veteran was then discharged because 
of the condition in March 1952.  A Board of Medical Survey 
found that the condition existed prior to service and was not 
aggravated by service.

The veteran submitted a claim for service connection for 
residuals of a right nephrectomy in July 1952.  On his claim 
form, the veteran said that he was treated for a kidney 
infection by F. R. Scroggins, M.D., in 1949 and 1950.  He 
also reported that his right kidney was removed by W. V. 
Pierce, M.D., in April 1952.

Dr. Scroggins submitted a summary of treatment provided to 
the veteran in July 1952.  He said that he treated the 
veteran several times for complaints of fever, chills, and 
pain in both flanks from 1949 to 1951.  Dr. Scroggins said 
examination of the veteran's urine would always reveal pus 
cells, occasional red corpuscles, occasional hyaline cast, 
and albumin during the illnesses.  Dr. Scroggins said each 
time a diagnosis of acute pyelonephritis was made with either 
an accompanying early chronic glomerulonephritis or small 
cysts.

Dr. Pierce submitted a statement in October 1968 wherein he 
said that the veteran's hydronephrosis was due to conditions 
which existed prior to induction into service, and that the 
damage to the right kidney was neither caused nor aggravated 
by examinations which were performed at the Naval Hospital.  
He said that the condition was apparently caused by an 
obstruction to the ureter and had been present for an 
undetermined length of time, probably for several years.  

Dr. Pierce submitted another statement in February 1981.  He 
said that the veteran's right kidney was removed on March 31, 
1952.

The veteran submitted a statement from an assistant urology 
technician, L. Delaney, in September 1998.  Mr. Delaney said 
that he was present for the veteran's nephrectomy and 
assisted the surgeons in 1952.  He said that the operating 
room staff noted that the veteran's right kidney had already 
begun to decompose, was full of infection, and in a state of 
decay.  He said it was also noted from the appearance of the 
kidney that there were several puncture wounds.  Mr. Delaney 
said that a Dr. Miner said the puncture wounds were 
definitely caused by previous cystoscopic examinations, which 
were caused by cystologic injections given while the veteran 
was in service.  Mr. Delaney added that the medical team came 
to a "definite conclusion that the catheter that had passed 
through the bladder into the kidney, thus penetrating the 
right kidney wall causing it to become nonfunctional."  
Mr. Delaney provided no support for his statement and there 
are no records from the surgery, to include the operative 
report, to verify his comments.

However, in light of his comments, and his alleged 
participation in the veteran's surgery, his statement 
requires evaluation by a qualified medical professional who 
can assess the evidentiary value of the statement in light of 
the other medical evidence of record.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that the 
notification requirements of the 
VCAA are fully satisfied with 
respect to both issues on appeal.  
See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This is a 
requirement that extends from the 
October 2002 Court order and is the 
law of the case.

2.  The veteran should be scheduled 
for a VA urological examination, to 
be performed by a physician with 
experience in diseases of the 
kidney.  The examiner should review 
the claims file and must be provided 
with a copy of this remand.  All 
necessary tests should be conducted 
which the examiner deems necessary.  
The examiner should review the 
results of any testing prior to 
completion of the report.  The 
examiner is requested to provide an 
opinion as to:  1) whether the 
evidence clearly shows that the 
veteran's right kidney condition for 
which he was separated from military 
service had existed prior to his 
military service; 2) if so, whether 
the right kidney condition worsened 
during service, to include whether 
any worsening of the condition was 
as a result of treatment provided 
during service; or, due to the 
natural progress of the condition; 
and, 3) if it is determined that the 
right kidney condition did not exist 
prior to service, whether it first 
manifested itself during service.  
In providing any opinion in response 
to the questions presented, the 
examiner is specifically requested 
to address the veteran's SMRs, to 
include his hospital records, the 
statement from Dr. Scroggins from 
July 1952, statement from Dr. Pierce 
in October 1968 and the September 
1998 statement from Mr. Delaney.  

The examiner is also requested to 
provide an opinion as to the whether 
the veteran's service-connected 
disability pertaining to urethral 
strictures itself is such that it 
renders him unable to obtain or 
maintain substantially gainful 
employment.  (If the examiner 
concludes that the kidney disorder 
either began during the veteran's 
military service or was worsened 
thereby, the examiner should also 
provide an opinion as to the 
combined effect of urethral 
stricture disease and residuals of a 
right nephrectomy on the veteran's 
employability.)  The report of 
examination must include the 
complete rationale for all opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case that addresses all of the 
evidence added to the record and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

